Opinion issued May 6, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00144-CR
———————————
Charleston Clark Singletary, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 337th District Court 
Harris County, Texas

Trial Court Case No. 1156595
 

 
 MEMORANDUM OPINION
          We
lack jurisdiction to hear this appeal. 
The trial court sentenced appellant, Charleston Clark Singletary, and
signed an order deferring adjudication of guilt and placing him on community
supervision in this case on August 19, 2008. Appellant's deadline for filing a notice of appeal was September
18, 2008, 30 days after sentencing.  See
Tex. R. App. P. 26.2(a)(1).   The trial court has not adjudicated guilt in
this case, and appellant remains on community supervision.
          Appellant
filed a pro se notice of appeal on February 6, 2009, 171 days after the
deadline.  An untimely notice of appeal
fails to vest the appellate court with jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996); Douglas v. State, 987 S.W.2d 605, 605-06 (Tex. App.CHouston
[1st Dist.] 1999, no pet.).
          We
therefore dismiss the appeal for lack of jurisdiction.
          All
pending motions are denied as moot.
          It is
so ORDERED.
PER CURIAM
Panel
consists of Justices Jennings, Hanks, and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).